             Case 2:20-cv-04151-NIQA Document 5 Filed 10/15/20 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MARCHESU MINOR                                    :
    Plaintiff                                     :
                                                  :
        v.                                        :        CIVIL ACTION NO. 20-CV-4151
                                                  :
UNITED STATES POLICE,                             :
     Defendant                                    :


                                      MEMORANDUM

QUIÑONES ALEJANDRO, J.                                                          OCTOBER 15, 2020

        Plaintiff Marchesu Minor filed this civil action against “United States Police” and “Law

Enforcement.” (ECF No. 1.) She subsequently filed a motion to proceed in forma pauperis, after

being directed to either do so or pay the fees. (ECF No. 4.) The Court will grant Minor leave to

proceed in forma pauperis and dismiss her Complaint.1

I.      FACTUAL ALLEGATIONS

        Minor filed her Complaint following the recent death of George Floyd. (ECF No. 1 at 1.)2

In the complaint, Minor indicates that she is raising wrongful death claims “on behalf of the

children of Black American People”, specifically Floyd’s daughter, and “the children of the man

shot by Police seven times in front of his children.” (Id.) The Complaint discusses examples of

black men who were killed and alludes to Minor’s “emotional loss of her father in 1981” as a result




1
         Minor is a regular litigant known to the Court. She has been precluded from proceeding in forma
pauperis in prior cases she filed while incarcerated as a “three-striker” under 28 U.S.C. § 1915(g). See,
e.g., Minor v. Phila Police Dept., E.D. Pa. Civ. A. No. 20-2385 (ECF No. 5.). However, at the time she
filed this case, Minor was not incarcerated. The Prison Litigation Reform Act, including § 1915(g),
therefore does not apply to the instant proceeding.
2
        The Court adopts the pagination assigned to the Complaint by the CM/ECF docketing system.

                                                      1
          Case 2:20-cv-04151-NIQA Document 5 Filed 10/15/20 Page 2 of 3




of what she describes as “parental negligence with law enforcement.” (Id. at 1-2.) Minor alleges

that “[t]he children of the acts of Police in the media of the United States Black American

communities are entitled to compensation for the loss of death or injury of their fathers deserve

compensation by the wrongful injury death.” (Id. at 2.)


II.    STANDARD OF REVIEW

       The Court grants Minor leave to proceed in forma pauperis because it appears that she is

incapable of pre-paying the fees to commence this civil action. Accordingly, Minor’s Complaint

is subject to 28 U.S.C. § 1915(e)(2)(B)(ii), which requires the Court to dismiss a complaint if it

fails to state a claim. Whether a complaint fails to state a claim under § 1915(e)(2)(B)(ii) is

governed by the same standard applicable to motions to dismiss under Federal Rule of Civil

Procedure 12(b)(6), see Tourscher v. McCullough, 184 F.3d 236, 240 (3d Cir. 1999). This rule

requires the Court to determine whether the complaint contains “sufficient factual matter, accepted

as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quotations omitted). “[M]ere conclusory statements do not suffice.” Id.

       Courts may also address legal standing when screening a complaint.                See Banks v.

Buchanan, 336 F. App’x 122, 123-24 (3d Cir. 2009) (per curiam); see also St. Pierre v. Retrieval-

Masters Creditors Bureau, Inc., 898 F.3d 351, 356 n.5 (3d Cir. 2018) (explaining that courts may

sua sponte raise issues of standing). As Minor is proceeding pro se, the Court construes her

allegations liberally. Higgs v. Att’y Gen., 655 F.3d 333, 339 (3d Cir. 2011).


III.   DISCUSSION

       Having review the complaint, this Court will dismiss this matter because Minor lacks legal

standing to bring it. Under 28 U.S.C. § 1654, parties “may plead and conduct their own cases

personally or by counsel” in the federal courts. See Osei-Afriyie v. Med. Coll. of Pa., 937 F.2d

                                                   2
             Case 2:20-cv-04151-NIQA Document 5 Filed 10/15/20 Page 3 of 3




876, 882 (3d Cir. 1991) (“The statutory right to proceed pro se reflects a respect for the choice of

an individual citizen to plead his or her own cause.” (quoting Cheung v. Youth Orchestra Found.

of Buffalo, Inc., 906 F.2d 59, 61 (2d Cir. 1990))). Although an individual may represent herself

pro se, a non-attorney may not represent other parties in federal court. See Collinsgru v. Palmyra

Bd. of Educ., 161 F.3d 225, 232 (3d Cir. 1998) (“The rule that a non-lawyer may not represent

another person in court is a venerable common law rule.”), abrogated on other grounds by

Winkelman ex rel. Winkelman v. Parma City Sch. Dist., 550 U.S. 516 (2007). Furthermore, “a

plaintiff must assert his or her own legal interests rather than those of a third party” to have standing

to bring a claim. See Twp. of Lyndhurst, N.J. v. Priceline.com, Inc., 657 F.3d 148, 154 (3d Cir.

2011) (quotations omitted)).

        Here, Minor pursues wrongful death and damages claims on behalf of other people’s

children. As a non-attorney, she may not pursue these claims on behalf of others and she lacks

standing to seek damages on her own behalf for harm suffered by third parties. Accordingly, the

Complaint is dismissed. To the extent Minor’s reference to losing her father in 1981 reflected an

intention to pursue claims on her own behalf, she has not clearly articulated a timely, plausible

claim within the Court’s jurisdiction. As such, that claim is also dismissed. An Order follows,

which finally dismisses the Complaint because this Court concludes that any amendment would

be futile.




                                                   3
